Title: To George Washington from John Levinius Clarkson, 22 August 1781
From: Clarkson, John Levinius
To: Washington, George


                        Sir

                            Treasury Office of the United States Philada Augt 22d 1781
                        
                        I have the Honor to inform your Excellency by Direction of the Board of Treasury that, a few days ago, they
                            received a Letter from Elias Boudinot Esqr. formerly Commissary General of Prisoners dated the 6th of June last, inclosing
                            Copy of one from his Friend William Donaldson of London dated the 12th of April 1780 returning a number of Bills of
                            Exchange that were sent him by Mr Boudinot to be negotiated on the Public Account, drawn by several British Officers on
                            their Agents and Friends in England in favor of Ezekl Williams Esqr. of the State of Connecticut for their subsistence,
                            while Prisoners of War in the said State. The Board represented the Matter to Congress; and in pursuance of their Order of
                            the 21st inst., I have the honor to inclose your Excellency certified Copies of fifteen sets of the said Bills with their
                            several Protests, and also certified Copies of the Letters from Mr Boudinot & Mr Donaldson, and Copies of the
                            Letters theirein referred to. A copy of the order of Congress of the 21st instt is also inclosed. Your Excellency will be
                            pleased to observe that it is the desire of Congress the Name of Mr Donaldson, the Writer of one of the Letters, should be
                            suppressed lest he should suffer, Inconveniencies from a knowledge of the part he has acted in rendering the Services he
                            has in this Business. I have the Honor to be With the highest Respect Your Excellency’s Most Obed. humble Servant
                        
                            John Levinus Clarkson 

                        
                     Enclosure
                                                
                            
                                Gentlemn
                                Baskinridge June 6th 1781
                            
                            In the Summer of 1778 I received from the Treasury Board, as Commissary Genl of Prisoners, 19 Setts of
                                Bills of Exchange drawn by several british Officers, in Favor of Ez: Williams Esqr. of Connecticut, with Orders to
                                negotiate them in New York, & apply the Proceeds to the Use of the American Prisoners of War, but so as not to
                                charge the Public with any Damages in Case of Protest. Not being able to dispose of these Bills in New York, I ordered
                                them to be sent to London, on the Public Acct, as the surest Way of preventing any Danger of Loss.
                            In the Settlement of my Accts in April 1779, I credited my self with these Bills, expecting that they
                                would have been carried to Colo. Beaty’s Debit, and he directed to finish the Business, on Advice from London of their
                                Success—I have lately received my Friend Mr William Donaldson’s Answer, enclosing all these Bills protested in due
                                Form, except No. 9 drawn by M. Stanhope on F. Stanhope for 25£—which is paid and carried to my Credit, and one or two
                                more detained for sufficient Reasons by Mr Donaldson as ⅌ his Letter.
                            I send herewith the several Bills, with their Protests, and that your Board may clearly understand the
                                whole Transaction & see the Villany of these Officers, as well as be sattisfied with the charges attending the
                                Negotiation which I think very reasonable—I enclose also a copy of Mr Donaldson’s Letter of 12th April 1780—This has
                                been a long time getting to hand, having been detained at New York in a Friend’s Hands; I have accordingly credited my
                                Public Account with the £25 Sterling, and debited same Acct with the Expences at £9.0.3 Sterling. You will be pleased
                                to take Notice that the Articles of 2 Drafts on Parris for 360 Dolrs mentioned in Mr Donaldson’s Letter
                                was a private Transaction not relating to the Public at all.
                            I should be much obliged by a Line from yourSecretary, acknowledgeing the Receipt of these Bills. I have
                                the honor to be with great Respect Gentl. Your very Obt Hum. Servt. 
                            
                                Elias Boudinot
                            
                        
                        
                    